Motion Denied; Appeal Dismissed and Memorandum Opinion filed October 27,
2016




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-16-00725-CV

 SHARON ANN ZENNER AND STUART ANDREW ZENNER, Appellants
                                         V.

MARY DIMATARIS, INDEPENDENT EXECUTRIX OF THE ESTATE OF
        MARVIN HENRY KLUTTZ, DECEASED, Appellee

                      On Appeal from Probate Court No. 3
                            Harris County, Texas
                        Trial Court Cause No. 436,017

                 MEMORANDUM                      OPINION
      This is an attempted appeal from an order signed June 28, 2016. Appellants
did not file a motion for new trial. The notice of appeal was filed August 22, 2016.

      The notice of appeal must be filed within 30 days after the judgment is signed
when appellant has not filed a timely post-judgment motion. Tex. R. App. P. 26.1.

      Appellants’ notice of appeal was not filed timely. A motion for extension of
time is necessarily implied when an appellant, acting in good faith, files a notice of
appeal beyond the time allowed by Rule 26.1, but within the 15-day grace period
provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617–18 (1997) (construing the predecessor to Rule 26).
Appellant’s notice of appeal was not filed within the 15-day period provided by Rule
26.3.

        On September 27, 2016, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P.
42.3(a). On October 11, 2016, appellants filed a motion to consolidate this appeal
with the original proceeding on their petition for mandamus, In re Zenner, No. 14-
16-00531-CV. The petition was denied on July 26, 2016, and their motion for
rehearing was denied on September 1, 2016.

        The motion to consolidate fails to demonstrate that we have jurisdiction. No
other response to the dismissal notice was filed.

        Accordingly, the motion to consolidate is DENIED and the appeal is
DISMISSED.



                                   PER CURIAM



Panel consists of Justices Busby, Donovan, and Brown.




                                          2